872 F.2d 419Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence V. SAUNDERS, Plaintiff-Appellant,v.CITIBANK SOUTH DAKOTA, N.A., a company owned by CiticorpCredit Services, Inc., Defendant-Appellee,
No. 88-2937.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 10, 1989.Decided March 9, 1989.

Clarence V. Saunders, appellant pro se.
Glenn Ephraim Bushel, Melnicove, Kaufman, Weiner, Smouse & Garbis, for appellee.
Before ERVIN, Chief Judge, and DONALD RUSSELL and SPROUSE, Circuit Judges.
PER CURIAM:


1
Clarence V. Saunders, a fifty-four year-old part-time student proceeding in forma pauperis, brought this action pursuant to 15 U.S.C. Sec. 1691(a)(1) alleging that Citibank illegally discriminated against him on the basis of age when it failed to issue him a Visa card.  Saunders applied for the card under a program for college students.  The district court granted summary judgment in favor of Citibank, finding that Citibank had used age in a permissible manner as a factor in its empirically derived credit scoring system pursuant to 15 U.S.C. Sec. 1691(b)(3).  Our review of the record and the district court opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.